DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicant’s claims/remarks filed 9/14/2020 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.            Information Disclosure Statement filed 6/24/2020 is acknowledged. 

WITHDRAWN REJECTIONS
3.         Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5, 12, 16-17 and  27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Eggink et al. (US Patent 9,155,796)  in view of  Park et al. (US 2016/0158378), Lin et al. “Thiol-norbornene photoclick hydrogels for tissue engineering applications”  and Tang et al. “Click reactions: a versatile toolbox for the synthesis of peptide-conjugates”. 
Eggink et al. (US Patent 9,155,796) (Hereinafter Eggink et al.) disclose hydrogels with covalently linked polypeptides. Eggink et al. disclose in some embodiments, the hydrogels of the present invention contain pharmacologically-active agents in addition to the polypeptides linked to the hydrogel scaffold (col. 3, lines 1-8). The pharmacologically-active agents may be veterinary agents, hemostatic agents, antibiotics, anthelminthic, anti-fungal agents, hormones, anti-inflammatory agents, polypeptides, oligonucleotides, cytokines, antibodies, enzymes or any combination of these agents. Eggink et al. disclose polypeptide refers to a polymer composed of amino acid residues, related naturally occurring structural variants, and synthetic non-naturally occurring analogs thereof linked via peptide bonds. The term peptide typically refers to short polypeptides (col. 3, lines 46-58). In certain embodiments, antibodies or their active peptide fragments are derivatized and covalently linked to the hydrogel scaffold and afterwards coupled with therapeutic polypeptides (col. 6, lines 58-61). The hydrogels may be wound dressings. Eggink et al. disclose in one embodiment, the hydrogels are used to administer a pharmacologically-active agent to a patient in need of the pharmacologically-active agent. In this use, the pharmacologically-active agent either is covalently bonded within the gel or entrained within the gel. Hydrophilic polymers used in preparation of hydrogels are disclosed in Table 1 which include structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case the intended use dose not impart a structural difference. The hydrogels may be used for wound dressings or directly applied to wounds to promote healing (abstract). The hydrogels may be applied to wounds and thus would necessarily have a preformed shape. Claim 28 is a product by process limitation and does not impart additional structure to the claim. The method in which the thrombin receptor activating agent is covalently coupled does not lend patentable weight a composition claim. Furthermore, claim 1 does not require said method of covalently bonding. Nonetheless it is well known in the art to covalently couple peptides via thio-norbornene photo-click chemistry. 
Eggink et al. does not specifically disclose the peptide is a thrombin receptor activating peptide. Park et al. (US 2016/0158378) (hereinafter Park et al.) disclose pharmaceutical composition containing a conjugate comprising a physiologically active 
Lin et al. “Thiol-norbornene photoclick hydrogels for tissue engineering applications” disclose Thio-Norbornene hydrogels in tissue engineering applications and that thio-norbornene hydrogels are ideal for controlled protein delivery because of preservation of protein bioactivity and that thiol-norbornene hydrogels delivered proteins in their bioactive form and there was bioactivity loss on chain growth PEGDA hydrogels (see controlled delivery section).
Tang et al. “Click reactions: a versatile toolbox for the synthesis of peptide-conjugates” disclose peptide conjugates utilizing click reactions and the biological role of a defined peptide is specific; in contrast, because of multiple domains contained in a protein, the interactions between proteins and living systems are more complicated. Due to hierarchical structure, proteins are more susceptible to denaturation and consequently lose their bioactivity during conjugation reactions; while the bioactivity of peptides is preserved as long as the primary sequence is not disrupted (abstract and . 


5.	Claims  1, 12, 13, 16 and  17 are rejected under 35 U.S.C. 103 as being unpatentable over Eggink et al. (US Patent 9,155,796), Park et al. (US 2016/0158378), Lin et al. “Thiol-norbornene photoclick hydrogels for tissue engineering applications”  and Tang et al. “Click reactions: a versatile toolbox for the synthesis of peptide-conjugates” as applied to claims  1-5, 12, 16-17 and 27-28 above, and further in view of Pruss et al. (WO 1996040033).
The modified Eggink et al. disclose a homeostatic material as a wound dressing but  does not necessarily disclose a kit however, Pruss et al. (WO 1996040033) (hereinafter Pruss et al.) disclose a kit comprises the hemostatic patch and a package .

6.	Claims 1, 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Eggink et al. (US Patent 9,155,796), Park et al. (US 2016/0158378), Lin et al. “Thiol-norbornene photoclick hydrogels for tissue engineering applications”  and Tang et al. “Click reactions: a versatile toolbox for the synthesis of peptide-conjugates” as applied to claims  1-5, 12, 16-17,  and 27-28 above, and further in view of Vermeulen et al. (US Patent 5,872,104).
The modified Eggink et al. has been discussed supra and does not disclose a container. Vermeulen et al. (US Patent 5,872,104) (hereinafter Vermeulen et al.) disclose kits that contain in suitable container means any of the pharmaceutically acceptable formulations and one or more antibiotics that may be a single container means for all components or more than one distinct container means (col. 72, line 33-45). Buffering agents are disclosed. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the formulation as a kit packaged in a container that includes other desired ingredients such as antimicrobial for preventing infection. It would have been within the purview of the . 

7.	Claims 1, 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eggink et al. (US Patent 9,155,796), Park et al. (US 2016/0158378),  Lin et al. “Thiol-norbornene photoclick hydrogels for tissue engineering applications”  and Tang et al. “Click reactions: a versatile toolbox for the synthesis of peptide-conjugates” as applied to claims  1-5, 12, 16-17,  and 27-28 above, and further in view of Sorg et al. (US 20100331997).
Eggink et al. disclose that the hydrogels may be incorporated into bandages, surgical and dental wound packaging material. The gel is packed into a surgical or traumatic wound. Eggink et al. does not disclose the shape however, Sorg et al. (US 20100331997) (hereinafter Sorg et al.) disclose configured shapes such as cone or cylinder for implants after tooth extractions (abstract and para 0003 and 0012). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to utilize the implant in any desired shape for implants such as cylinder or cone especially for tooth extractions because this is the shape of the cavity of the tooth. Furthermore, according to the MPEP, “In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996( (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant)”.

s 1, 13, 24 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Eggink et al. (US Patent 9,155,796),  Park et al. (US 2016/0158378), Lin et al. “Thiol-norbornene photoclick hydrogels for tissue engineering applications”  and Tang et al. “Click reactions: a versatile toolbox for the synthesis of peptide-conjugates” as applied to claims  1-5, 12, 16-17, and 27-28 above, and further in view of Vermeulen et al. (US Patent 5,872,104)  and Ugqu “Effect of calcium buffers (EGTA and NTA) on the responses of the rat tail artery”. 
The modified Eggink et al. has been discussed supra and does not disclose kit with a buffer solution as in claim 25.  Vermeulen et al. disclose kits that contain in suitable container means any of the pharmaceutically acceptable formulations and one or more antibiotics that may be a single container means for all components or more than one distinct container means. Buffering agents are disclosed. Vermeulen et al. does not disclose the buffer solution as in claim 25. Ugqu “Effect of calcium buffers (EGTA and NTA) on the responses of the rat tail artery” (hereinafter Ugqu et al.) disclose calcium buffered saline has an advantage over unbuffered saline.  Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use any buffer such as calcium in the kids as disclosed by Vermeulen for use with the modified Eggink formulations. One would have been motivated to do so particularly calcium buffered saline has advantages over unbuffered saline.

9.	Claims 1 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Eggink et al. (US Patent 9,155,796), Park et al. (US 2016/0158378) Lin et al. “Thiol- as applied to claims  1-5, 12, 16-17, 19 and 27-28 above, and further in view of Heimbach et al. (US 2012/0149694).
The modified Eggink has been discussed supra and disclose inclusion of TRAP. Heimbach et al. (US 2012/0149694) (hereinafter Heimbach et al.) disclose TRAP6 is a receptor agonists that triggers platelet aggregation (para 0650 and 0657). Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include any TRAP as the TRAP of choice in the modified Eggink to perform as the platelet mediated occlusion enhancer. 

RESPONSE TO ARGUMENTS
9.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
	Applicants argue that the present invention provides a thrombin receptor activating agent in immobilized form with retained activity. 
	Applicant presents a Declaration to provide evidence showing surprising and unexpected properties of the hemostatic material. Fig. 8A and Fig. 8B include experimental results comparing the hemostatic material of the present invention with PEG-based polymer wit TRAP-6 using an exemplary traditional techniques to covalently couple a biomolecule such as TRAP-6. The non-conjugated TRAP-6 induced a significant decrease of clotting time and clot formation time in comparison to the saline 
	Applicants also argue that the cited prior art do not disclose thrombin receptor binding activity after covalent coupling to the biocompatible and biodegradable matrix. 
	In response, the Examiner respectfully submits that the Declaration is not commensurate in scope with the claims. Claim 1 recites genus of thrombin receptor activating agents coupled to a biocompatible and biodegradable matrix and the Declaration only shows PVA-TRAP-6. The declaration is no commensurate in scope with the claims. Further, in regards to the conjugation not retaining function, applicants showed this in regards to a PEG not PVA. The prior art discloses conjugation of polymers such as PVA. Claim 1 recites that the thrombin receptor activating agent has a thrombin receptor binding activity after covalent coupling and does not recite to any degree thus even if there may be some  loss of function, it would still be considered to have a binding activity. 
	Applicants’ state that the conjugates of the present hemostatic material based on thiol-norbornene photo-click conjugation can retain almost the full activity of the TRAP-6 peptide which was surprising an unexpected however, the Examiner respectfully submits that conjugation using photo click chemistry was well known to one of ordinary skill in the art. Lin et al. “Thiol-norbornene  photoclick hydrogels for tissue engineering 
	Applicants state that Eggink fails to teach anything related to any thrombin receptor activating peptide however, the “active agents” disclosed can be polypeptides and the rejection is not based on Eggink alone but a combination with Park.  One In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Eggink is concerned with covalent linking of polypeptides to hydrogels and is not limited to traditional chemically coupling. Furthermore, it would have been well within one of ordinary skilled in the art to use thio-norbornene reactions for covalent coupling of peptides to hydrogel polymers in view of the teachings of Lin et al. and Tang et al. Regarding Applicants arguments that the inventors found that a thrombin receptor activating agent in immobilized form with retained activity could be obtained by a selection of specific coupling techniques, claim 1 is not drawn to a coupling method but is drawn to a product claim. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Eggink et al. disclose covalently coupling polypeptides to hydrogels (e.g. PVA) and disclose inclusion of pharmacologically active agents that are hemostatic agents and Park et al. disclose covalent linkage of TRAP via polymer such as PVA. Covalent coupling of the peptides by photo-click conjugation is within one of ordinary skill in the art and is recognized that function of the polypeptide is retained. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

CORRESPONDENCE
10.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615